Citation Nr: 0708558	
Decision Date: 03/22/07    Archive Date: 04/09/07	

DOCKET NO.  05-24 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for chronic fatigue 
syndrome, as secondary to claimed PTSD.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service with the Air Force from 
January 1969 to January 1973.  This included service in the 
Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
VARO in Waco, Texas, that denied entitlement to the benefits 
sought.  In his substantive appeal dated in July 2005, the 
veteran indicated that he received a Statement of the Case 
with regard to additional issues including service connection 
for depression, service connection for malignant melanoma as 
a residual of exposure to herbicides, and service connection 
for hemorrhoids.  However, he indicated he was only appealing 
the issues of his entitlement to service connection for PTSD 
and for chronic fatigue syndrome, secondary to the PTSD.  
Accordingly, those are the only issues that have been 
certified to the Board for its review at this time.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, D.C. The veteran will 
be notified should further action be required.


REMAND

The medical evidence of record reveals varying psychiatric 
diagnoses, including PTSD.  

The veteran has submitted very little information with regard 
to his claimed stressor or stressors during his service in 
Vietnam.  There are no personnel records in the claims 
folder.  His service medical records confirm that he was in 
Vietnam during 1970.  He was seen on periodic occasions for 
various complaints at the Medical Aid Station, Pleiku 
Airport, Vietnam.  However, there is no indication as to the 
unit to which he was assigned during that time frame except 
for one clinical record dated in December 1970 noting that he 
had been referred from the 6254th MAS.  Received at the Board 
was a September 2005 communication in which the veteran gave 
the names and dates of death of several soldiers he stated 
were killed "in the attacks at Pleiku and Qui Nhon...."  
However, he gave no information as to his relationship with 
the individuals or with regard to the circumstances of their 
deaths, except to note that one individual committed suicide.  

The record shows no attempts have been made to obtain 
stressor verification from the U.S. Army and Joint Services 
Records and Research Center (JSRRC).  In Daye v. Nicholson, 
No. 05-2745 (U.S. Vet. App. November 22, 2006), the Court 
indicated that an attempt at obtaining stressor verification 
by VA was to be made.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:

1.  VA should request from the veteran as 
detailed a statement as possible 
regarding the stressor or stressors to 
which he alleges he was exposed while 
serving in Vietnam.  He should be asked 
to identify the unit to which he was 
assigned while serving in Vietnam and he 
should provide specific details regarding 
the claimed stressful event or events, 
such as dates, places, detailed 
description of the events, and 
identifying information concerning any 
other individuals involved, including the 
names, ranks, and specific units of 
assignment and any other identifying 
details.  He should be advised that this 
information is vitally necessary, and 
that he must be as specific as possible, 
because without detailed information, an 
adequate search for verifying information 
cannot be conducted.  At a minimum, he 
should indicate the location and 
approximate time frame (a two-month 
specific date range) of the stressful 
event or events in question, and the unit 
of assignment at the time when the event 
occurred.  

2.  VA should make an attempt to obtain 
the veteran's military personnel records, 
particularly with regard to his service 
in Vietnam in 1970.  The veteran himself 
should be asked to provide copies of any 
personnel records he might have in his 
own possession with regard to his service 
in Vietnam.  Any records obtained should 
be associated with the claims folder.  

3.  Thereafter, VA should review the 
entire claims file and prepare a summary 
of any claimed stressors.  This summary, 
copies of the veteran's DD 214 and any 
personnel records obtained, and a copy of 
this REMAND, should be sent to the JSRRC, 
Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria, VA  22315-
3802, for verification of stressors.  
That agency should be asked to provide 
any information that might corroborate 
any reported stressors.  If the JSRRC is 
unable to provide information regarding 
any of the stressors alleged by the 
veteran, they should provide specific 
notation of that fact.  

4.  If credible supporting evidence of an 
inservice stressor is shown, VA should 
arrange for the veteran to be examined by 
a physician with knowledge in psychiatry.  
VA should specify for the examiner the 
stressor or stressors which it has 
determined are established by the record, 
and the examiner must be instructed that 
only those events are to be considered 
for the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms, 
and whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  The examination report should 
reflect a review of pertinent material in 
the claims folder.  If the examiner 
believes that PTSD is an appropriate 
diagnosis, he or she should comment 
explicitly on whether there is a link 
between any verified stressor or 
stressors and any current diagnosis of 
PTSD.  If any other psychiatric disorder 
is identified, to include chronic fatigue 
syndrome, the examiner should express an 
opinion as to its etiology.  The report 
of the examination should be associated 
with the claims folder. 

5.  After completing any additional 
development deemed necessary, VA should 
once again review the record and 
readjudicate the claim for entitlement to 
service connection for PTSD and for 
chronic fatigue syndrome on the basis of 
all the evidence on file and all 
governing legal authority.  If the 
benefits sought are not granted to the 
veteran's satisfaction, he and his 
representative must be provided with a 
Supplemental Statement of the Case and be 
given an opportunity for response.  Then, 
the case should be returned to the Board 
for further review, if otherwise in 
order.  

The Board intimates no opinion as to any final outcome 
warranted.  The veteran is again reminded that he must 
provide more specific information with regard to any alleged 
stressful experiences that he had while serving in Vietnam 
with the Air Force.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 

2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



